Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al. (US 2005/0093176, as disclosed in previous office action).
20 As for claim 10, Hung et al. disclose in (attached) Fig. 3A and the related text a connecting structure of a conductive layer, comprising: 
a first conductive layer 38; 
a first insulating layer I1 disposed on the first conductive layer 38 and including a first opening (opening between I1) overlapping the first conductive layer (fig. 3A); 
a connecting conductor 26/40 disposed on the first insulating layer I1 and connected to the first 25conductive layer 38 through the first opening (fig. 3A); 
an insulator island IS disposed on the connecting conductor 26/40 disposed in the first opening (fig. 3A); 

a second conductive layer 32 disposed on the second insulating layer 30 and connected to a 30connecting electrode (upper portion of 32) through the second opening (fig. 3A), 
wherein the connecting conductor 26/40 includes:  10Attorney Docket No. 8071-910 (OPP20174548US) 
a first portion P1 disposed on the first insulating layer I1, 
a second portion P2 disposed on a lateral surface of the first opening, and 
a third portion P3 connected to the first conductive layer 38 (fig. 3A), and extending in a (horizontal) direction parallel to an upper surface of the first conductive layer 38 (fig. 3A),
wherein a whole of a lower surface of the insulator island IS (thermally) contacts the third portion P3 of the connecting conductor 26/40, wherein the (lower part 40 of) third portion P3 is disposed between the lower surface of the insulator island and the upper surface of the first conductor layer (fig. 3A). 

    PNG
    media_image1.png
    311
    820
    media_image1.png
    Greyscale




As for claim 13, Hung et al. disclose the connecting structure of the conductive layer of claim 10, wherein an extension line (upper line) of an upper surface of the insulator island IS is the same as an extension line (upper line) of an upper surface of the first portion P1 (see fig. 3A).  

As for claim 14, Hung et al. disclose the connecting structure of the conductive layer of claim 10, wherein the second opening 31 overlaps some of the first portion P1 (see fig. 3A).  
  
As for claim 16, Hung et al. disclose the connecting structure of the conductive layer of claim 10, wherein the second conductive layer 32 includes: a fourth portion (left upper portion of 32) disposed on the second insulating layer, 10a fifth portion (right upper portion of 32) disposed on a lateral surface of the second opening, and a sixth portion (lower portion of 32) connected to the first portion P1 (fig. 3A).  

As for claim 17, Hung et al. disclose the connecting structure of the conductive layer of claims 16, wherein the sixth portion (lower portion of 32) is disposed on some of the first portion P1 and on the insulator island IS (fig. 3A).  

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2005/0093176) in view of Kudo et al. (US 6,417,116, as disclosed in previous office action).
As for claim 11, Hung et al. do not disclose a sum of a thickness of the first insulating layer and a thickness of the second 15insulating layer is greater than or equal to µm, and each of the thicknesses of the first and second insulating layers is less than 1 µm. 
Kudo et al. disclose in Figs. 5A-5N and the related text a sum of a thickness of the first insulating layer 43/44 and a thickness of the second 15insulating layer 48 is greater than or equal to 1 µm (col. 8 lines 4-7 and 19-21 of Kudo et al. disclose the first insulating layer 43 and 44 having a thickness of 400 nm + 100 nm = 500 nm and col. 9 lines 1-6 of Kudo et al. disclose the second insulating layer 47/48 having a thickness of 200 nm + 500 nm = 700 nm, therefore Kudo et al. disclose a sum of a thickness of the first insulating layer 43/44 and a thickness of the second 15insulating layer 47/48 is 
Kudo et al. and Hung et al. are analogous art because they both are directed interconnection structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hung et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hung et al. to include a sum of a thickness of the first insulating layer and a thickness of the second 15insulating layer is greater than or equal to µm, and each of the thicknesses of the first and second insulating layers is less than 1 µm as taught by Kudo et al, in order to improve the performance of the device.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. in view of Takano et al. (US 2017/0367197, as disclosed in previous office action).
As for claim 15, Hung et al. disclose substantially the entire claimed invention as applied in claim 10, except 5a width of the first opening is substantially the same as that of the second opening.  
Takano et al. teach in figs. 5a-5b and the related text a width of the first opening (that forms in insulating layer 11) is substantially the same as that of the second opening (that forms in insulating layer 1). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hung et al. to include a width of the first opening is substantially the same as that of the second opening as taught by Takano et al. in order to provide better interconnections.

Allowable Subject Matter
Claims 1-9 and 21-22 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The prior art fails to teach or render obvious “an uppermost surface of the first insulating layer is at a height different from those of the uppermost surface of insulator island and the upper surface of the connecting conductor”, as recited in claim 1.  Claims 2-9 and 21-22 depend on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 9-11, with respect to the rejection of claim 10 that Hung does not disclose “a third portion connected to the first conductive layer, and extending in a direction parallel to an upper surface of the first conductive layer, wherein a whole of a lower surface of the insulator island contacts the third portion of the connecting conductor, wherein the third portion is disposed between the lower surface of the insulator island and the upper surface of the first conductor layer” have been fully considered but they are not persuasive in view of the following reasons. 
(attached) Fig. 3A of Hung et al. clearly teach a third portion P3 connected to the first conductive layer 38 (fig. 3A), and extending in a (horizontal) direction parallel to an upper surface of the first conductive layer 38 (fig. 3A), wherein a whole of a lower surface of the insulator island IS (thermally) contacts the third portion P3 of the connecting conductor 26/40, wherein the (lower part 40 of) third portion P3 is disposed between the lower surface of the insulator island IS and the upper surface of the first conductor layer (fig. 3A). 
For above reason, Hung still disclosed the claimed invention. 
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811